DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1, 3-4, 7, 9-24 are currently pending.
 
Claims 16-22 has withdrawn
Response to Amendment
The amendment filed on 02/22/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 12/15/2020
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-5, 7,9-12, 15, 17 are rejected under 35 U.S.C. 102a1 as being anticipated by Makino et al (JP2015088480, using PG Pub 20160204468 as equivalent English translation).
Regarding claim 1 and 15, Makino et al teaches a layer of solid electrolyte comprising:
A layer 3 containing an inorganic solid electrolyte  having a conductivity of an ion of a metal belonging to Group I or II of the periodic table (claim 1) [fig 1 para 38]
a polymer where the polymer has a hydrocarbon polymer segment in a main chain (formula 1-3), and the main chain includes at least one bond which is amide bond (claim2) (it is note that the polymer includes the hard and soft polymer).
a dispersion medium [para 197].
Makino et al teaches the hydrocarbon polymer segment having a repeating unit, but Makino et al does not teach the hydrocarbon polymer segment having a structure in which at least two constituent repeating units are connected together: and the hydrocarbon polymer segment is constituted of at least 50 carbon atoms.
Makino teaches the hydrocarbon polymer segment having a structure in which at least two constituent repeating units are connected together: and the hydrocarbon polymer segment is constituted of at least 50 carbon atoms (page 19 compound 28).

    PNG
    media_image1.png
    149
    224
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the hydrocarbon polymer segment having constituent repeating units of 50 as taught by Makino et al since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Makino et al teaches the polymer (B) has at least one functional group selected from the following group of amino group [para 93 claim 4].
Regarding claim 4, Makino et al teaches the polymer (B) has at least one functional group selected from the following group of a group having carbon-carbon unsaturated group [para 95-96 claim 5].
Regarding claim 5, Makino et al teaches the hydrocarbon polymer segment is an aliphatic hydrocarbon [formula 1-3].
Regarding claim 7, Makino et al teaches the polymer B is a linear molecule.
Regarding claim 9, Makino et al teaches the inorganic solid electrolyte having a conductivity of an ion of a metal belonging to Group I or II of the periodic table is a sulfide-based inorganic solid electrolyte [para 48].
Regarding claim 10, Makino et al teaches 50% by mass or more of the dispersion medium (C) is a hydrocarbon solvent (e.g. hexane benzene ) [para 203-204].
Regarding claim 11, Makino et al teaches an active material [para 189]
Regarding claim 12, Makino teaches lithium salt [para 190].
Regarding claim 17, Makino teaches an all solid state secondary battery comprising:
a positive electrode active material layer 4 [fig 1 para 38]
a negative electrode active material layer 2 [fig 1 para 38]
a solid electrolyte layer 3 which containing an inorganic solid electrolyte  having a conductivity of an ion of a metal belonging to Group I or II of the periodic table (claim 1) [fig 1] and a polymer where the polymer has a hydrocarbon polymer segment in a main chain (formula 1-3), and the main chain includes at least one 
Makino et al teaches the hydrocarbon polymer segment having a repeating unit, but Makino et al does not teach the hydrocarbon polymer segment having a structure in which at least two constituent repeating units are connected together: and the hydrocarbon polymer segment is constituted of at least 50 carbon atoms.
Makino teaches the hydrocarbon polymer segment having a structure in which at least two constituent repeating units are connected together: and the hydrocarbon polymer segment is constituted of at least 50 carbon atoms (page 19 compound 28).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the hydrocarbon polymer segment having constituent repeating units of 50 as taught by Makino et al since it has been held that mere duplication of the essential working parts of a devices involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over by Makino et al (JP2015088480, using PG Pub 20160204468 as equivalent English translation) and in view of Hosoe et al (PG pub 20120263993).
Regarding claim 13, Makino et al teaches the claimed limitation, but Makono et al does not teach an ion liquid.
Hosoe et al teaches a solid electrolyte comprising ionic liquid [para 84].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the ion liquid of Hosoe et al into the solid electrolyte since the claimed subject matter merely combines familiar elements according to known methods and does no .
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over by Makino et al (JP2015088480, using PG Pub 20160204468 as equivalent English translation) and in view of Nishide et al (PG pub 2014038036).
Regarding claim 14, Makino et al teaches the claimed limitation, but Makono et al does not teach a conductive auxiliary agent.
Nishide et al teaches a solid polymer electrolyte including ion conductive auxiliary material which is carbon fiber [para 77]. The carbon fiber is considered to be the conductive auxiliary agent.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the carbon fiber of Nishide et al into the solid electrolyte of Makino et al for increasing tension of electrode [para 77].
Claim 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over by Makino et al (JP2015088480, using PG Pub 20160204468 as equivalent English translation) and in view of Meguro et al  (JP201635913, using PG Pub 20170125842) as equivalent English translation).

Regarding claim 23-24, Makino et al teaches the inorganic solid electrolyte having a conductivity of an ion of a metal belonging to Group I or II of the periodic table is a sulfide-based inorganic solid electrolyte [para 48]. Also, Makino et al teaches the hydrocarbon polymer segment is an aliphatic hydrocarbon [formula 1-3] and the polymer 

Makino et al teaches a content of the hydrocarbon polymer segment in the polymer overlapped the claimed range [para 88]. it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Or alternatively,
 Makino et al teaches the range would be adjusted for more excellent effect on the battery [para 91].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).


Makino et al teaches the claimed limitation, but Makino et al does not teach the polymer has a particle shape with particle diameter.
Merguro et al teaches a solid electrolyte including a polymer composition where the polymer has the average particle diameter of 0.01 micron and more [para 176] which is overlapped the claimed range.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the polymer of Makino to have a particle shape with the average particle diameter of 0.01 micron and more since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re rose, 105 USPQ 237 (CCPA 1955) and since such a shape for the structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed item was significant. In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966).
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive. The applicant argues in substance:
Makino et al does not teach the claimed limitation as set forth above.
The examiner respectfully disagrees. Makino et al teaches the claimed amendment as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726